Citation Nr: 1142901	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  05-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a Travel Board hearing in May 2007.  A transcript of this hearing is associated with the claims folder. 

The Board remanded the claim for additional development in November 2007 and in March 2010.  Unfortunately, a review of the record reveals that another remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded the claim in part for the purpose of obtaining outstanding private medical records.  The Board instructed the RO/AMC that in the event that any additional records the Veteran identified were not associated with the claims file, he should be notified.

A review of the record reflects that in April 2008, the AMC requested records from the University of Florida Clinics, but that in May 2008, the University of Florida Clinics responded that an updated authorization for the release of records from the Veteran was needed before they could release the requested records.  In June 2008, the AMC notified the Veteran that an updated authorization for the release of records was needed.  In July 2008, the Veteran submitted the authorization form, but did not fill out for which clinic he was authorizing the release of records.  Instead, the Veteran noted that the source was "on file."  As the newly submitted authorization for the release of records did not specify the location of the records for which the Veteran was authorizing release, the AMC did not resubmit the request for records from the University of Florida Clinics.  Significantly, the AMC did not inform the Veteran that the records were not associated with the file.  As it appears that there are records from the University of Florida Clinics that have not yet been associated with the claims file, and the Veteran is not aware that the previous attempt to obtain them was not successful, an additional attempt to obtain these records should be made.

Records from Mohammad A. Faisal, M.D., are also outstanding.  In a February 2008 letter, the Veteran's spouse indicated that she was attempting to gather records from Dr. Faisal in support of the Veteran's claim.  In the meantime, she was submitting a January 2008 letter from Dr. Faisal, which noted that the he had been treating the Veteran for severe erosive gastritis.  Dr. Faisal also noted in the letter that a May 2007 EGD had showed moderate bile gastritis.  Apart from the January 2008 letter, records from Dr. Faisal dated after September 2005 have not been associated with the claim file.  As it is clear that Dr. Faisal continued to treat the Veteran after September 2005, a remand for those records is necessary.

A remand for an additional VA examination is also necessary.  The Veteran last underwent VA examination for gastritis in January 2008.  Dr. Faisal's January 2008 letter describes the Veteran's gastritis as severe, but notes that a May 2007 EGD revealed moderate bile gastritis.  Given the discrepancy in the description of the severity of the Veteran's gastritis, and that the most recent EGD noted by the evidence of record was in May 2007, the Board concludes that the medical evidence currently of record is insufficient to evaluate the current severity of the Veteran's gastritis.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).

Finally, the Board notes that it is unclear whether the Veteran has received VA treatment for his gastritis since August 2005, the date of the most recent VA treatment records in the claims file.  Nevertheless, because records dated prior to August 2005 show that the Veteran received VA and private treatment concurrently, the Board concludes that on remand, any VA treatment records dated after August 2005 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the Gainesville, Florida, VA Medical Center dated from August 2005 to the present.  If these records are no longer on file, a request should be made to the appropriate storage facility.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file private medical records from the University of Florida Clinics, in Gainesville, Florida, pertaining to treatment for gastritis and all other disorders dated from 2005 to the present.

Additionally request medical records from Mohammad A. Faisal, M.D., in Lake City, Florida, dated since September 2005.

Explain to the Veteran that his prior authorization for the release of records from these physicians has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  All attempts to secure those records must be documented in the claims file.


3.  Schedule the Veteran for a VA gastrointestinal examination to identify the current level of impairment resulting from his service-connected gastritis.  The claims folder must be made available to the examiner for review before the examination.  The examiner should indicate in the examination report that the Veteran's claims folder was reviewed prior to the examination.  The Veteran should specifically be scheduled for an EGD in conjunction with this examination.  Any other tests and studies deemed helpful by the examiner should be also be conducted. The examiner is specifically requested to note whether there is current evidence of eroded areas, ulcerations, or hemorrhage, and, if so, describe whether any such areas of erosion, ulceration, or hemorrhage are isolated, multiple, small, or large.   The examiner should also review the claims file and provide an opinion, based upon the EGD evidence, and other evidence of record, whether, at any time during the pendency of the appeal, the Veteran's gastritis resulted in eroded areas, ulcerations, or hemorrhage, and, if so, describe whether any such areas of erosion, ulceration, or hemorrhage are isolated, multiple, small, or large.  The examiner is also requested to comment on any other symptoms the veteran is currently experiencing that are directly related to his gastritis.

4.  Then, readjudicate the claim.  If action remains adverse, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


